OFFICE   OF l-NE   AITORNEY    QENRRAL   OF TEXAS

                      AUSTIN
ITonQnllle w. Lee O’l)anlol,                pa&w   4


                 Artiolo      1007,   Ootlo of Qrlniiml           Prooodurm of Towo,
prorid       I
                 “Th a Cb o to r no r M I    o ifo r   l   mar6     ior tho qpn-
              o io n0
         honoloa     lo o a r oo d
                                 f6 So lo n7
                                           in b h S0
                                                   Sta t0
                                                        wh o
         i0OVOdiXI(
                 lTOOt,   b JOa W luoh other $0 be pub-
         l:ohed ia ouoh unaor               00 ha
                                                9 mom0noo(i llkoly 60 et-
        tooPi $ho ornot. mm nyard ohall bo prld out of tha
        Stoto TnuurT         to tho pors6n  the beoomeo lntitlod         to
        i% u p o a l o u tu lo ~ta  o r tha a o r u a o r mo itim g  tlm
        foota wkioh oneidle ruoh porsoa te rroeire              it.*

           mti.   8b tb OUWSltOlB Ol4 Ud
                                       Witi
      ur luS$or Ltooli indioatmthat thr ala
co ii y $8 tb only 0x1: whioh ham kw  illed
di.aH   that (rho lrmot of PI4Nop
may uo&Smaoo,               they do aolc     ua@
h4w@RmdotburuttlP4ntaf4an




rhwtbwr or net he udo tha amOb                         Qotr
w   thanto furniohed bin W wa                          other    peroou~




                                                               ATTO!U?EY
                                                                      ORtlQ’tAL
                                                                             Ot TXA6